EXHIBIT 10.2 CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED PORTIONS HAVE BEEN REPLACED WITH “[***].” CHANGE MANAGEMENT FORM #8 TO STATEMENT OF WORK #3 Program: Support.com, XH Remote Support Program SOW #3 (“SOW #3) dated March 21, 2014 PCR No.: Originator:Joy Park Date: May 24, 2016 Department: NCO Phone #: [***] Title: Vice President Locations Impacted:Work at Home Locations Requested Implementation Date: February 10, 2016 Estimated Hours: (LOE) xBillableo Non-Billable Billing Rate/Hour: See below Fixed Fee Cost (if applicable)N/A Type of Change:Incentive Program Scope of Change: X Minor (Anything within current contract) oMajor (may require contract amendment) MUST BE REVIEWED BY Business and/or P&L Owner Reason for Change:Comcast and Support.com agree that the purpose of this change management form (“CMF”) is for an incentive program as set forth in more detail below.Unless specifically provided in this CMF, all other terms of SOW #3 remain unchanged. Area(s) of Change oAccounting/Payroll oNetwork oData Processing oResource Planning oGeneral Facilities oQuality Assurance oHuman Resources oTelecom oIT/BI oTraining oOperations oRecruiting × Other:Incentive Program Effective [***] (“CMF Term”), Vendor shall invoice Comcast [***] per install of the XH camera product that supports the 24/7 recording feature and [***] per Connect of the 24/7 recording feature for a Comcast XH customer.“Connect” for purposes of this CMF is defined as a Vendor CSR entering a work order for the 24/7 recording feature into the Comcast biller and activating the 24/7 recording feature on a Comcast XH customer’s account as requested by the Comcast XH customer. Comcast Authorization Comcast Representative’s Signature/s/ Joy Park Print NameJoy ParkDate06/02/2016 Support.com Authorization Support.com Representative’s Signature/s/ Michelle Johnson Print Name Michelle JohnsonDate05/29/2016 *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
